
	
		I
		112th CONGRESS
		1st Session
		H. R. 2611
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2011
			Mr. Grijalva (for
			 himself, Mr. Luján,
			 Mr. Polis,
			 Mr. Baca, and
			 Mr. Pierluisi) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Workforce Investment Act of 1998 to prepare
		  individuals with multiple barriers to employment to enter the workforce by
		  providing such individuals with support services, job training, and education,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Partnerships to Transform
			 Opportunities Act.
		2.PurposeIt is the purpose of this Act to provide
			 resources to nonprofit organizations and minority-serving institutions to
			 prepare individuals with multiple barriers to employment, especially
			 underrepresented minorities, to enter the workforce by providing support
			 services, job training, and education.
		3.Underrepresented
			 minority programsSubtitle D
			 of title I of the Workforce Investment Act of 1998 is amended by inserting
			 after section 166 (29 U.S.C. 2911), the following new section:
			
				166B.Unrepresented
				Minority Programs
					(a)PurposeThe purpose of this section is to support
				employment and training activities for individuals with multiple barriers to
				employment in order—
						(1)to develop more
				fully the academic, occupational, and literacy skills of such
				individuals;
						(2)to make such
				individuals more competitive in the workforce; and
						(3)to promote the
				economic and social development of minority communities in accordance with the
				goals and values of such communities.
						(b)DefinitionsAs
				used in this section:
						(1)Minority-serving
				institutionThe term minority-serving institution
				means—
							(A)a historically
				Black college or university;
							(B)a Hispanic-serving
				Institution;
							(C)a Tribal College
				or University; or
							(D)a Predominantly
				Black Institution.
							(2)Historically
				Black College or universityThe term historically Black
				college or university has the meaning given the term part B
				institution in section 322 of the Higher Education Act of 1965 (20
				U.S.C. 1061).
						(3)Hispanic-serving
				institutionThe term Hispanic-serving institution
				has the meaning given the term in section 502 of the Higher Education Act of
				1965 (20 U.S.C. 1101a).
						(4)Nonprofit
				organizationThe term
				nonprofit organization means a nonprofit organization that focuses
				on preparing individuals with multiple barriers to employment to enter the
				workforce by providing such individuals with support services, job training,
				and education.
						(5)Predominantly
				Black InstitutionThe term Predominantly Black
				Institution has the meaning given the term in section 318 (20 U.S.C.
				1059e).
						(6)Tribal College
				or UniversityThe term Tribal College or University
				has the meaning given the term in section 316 of the Higher Education Act of
				1965 (20 U.S.C. 1059c).
						(c)Program
				authorizedThe Secretary shall, on a competitive basis, make
				grants to, or enter into contracts or cooperative agreements with, nonprofit
				organizations in partnership with one or more minority-serving institutions to
				carry out the authorized activities described in
				subsection (d).
					(d)Authorized
				activitiesA nonprofit
				organization in partnership with one or more minority-serving institutions
				receiving a grant, contract, or agreement under
				subsection (c) shall use such funds to
				serve individuals with multiple barriers to employment by carrying out the
				following activities:
						(1)Education
				services, including postsecondary education, English as a second language
				courses, General Education Development preparation, financial literacy
				workshops, access to information technology workshops and courses, Generational
				Diversity Awareness programs, and health and wellness programs.
						(2)Activities that
				increase access to workforce services, including on-the-job training,
				internships, skills training, job placement, financial literacy, and personal
				development.
						(3)Additional support
				services, including health and nutrition services, housing assistance,
				transportation, child care, and clothing.
						(e)Program
				PlanIn order to receive a grant or enter into a contract or
				cooperative agreement under this subsection (c), a nonprofit organization in
				partnership with one or more minority-serving institutions shall submit to the
				Secretary a program plan that describes a strategy for meeting the needs of
				individuals with multiple barriers to employment in the area served by such
				organization. Such plan shall—
						(1)be consistent with
				the purpose of this section;
						(2)identify the
				population to be served;
						(3)identify the
				education and employment needs of the population to be served and the manner in
				which the activities to be provided will strengthen the ability of the
				individuals served to obtain or retain unsubsidized employment;
						(4)describe the
				activities to be provided and the manner in which such activities are to be
				integrated with other appropriate activities; and
						(5)describe, after
				the organization submitting the plan consults with the Secretary, the
				performance measures to be used to assess the performance of nonprofit
				organizations in carrying out the activities assisted under this
				section.
						(f)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this section for each of fiscal years 2012
				through
				2016.
					.
		
